—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered March 25, 1992, convicting defendant, after a jury trial, of murder in the second degree and assault in the first degree, and sentencing him to consecutive terms of 20 years to life and 5 to 15 years, respectively, unanimously affirmed.
*257The challenged portion of the court’s supplemental justification instructions, when read in the context of the concepts of necessity and duty to retreat, properly elaborated on the circumstances and situation facing defendant so as to aid the jury in its assessment of the evidence (People v Hagi, 169 AD2d 203, 210, lv denied 78 NY2d 1011; see also, People v Seit, 86 NY2d 92, 97; People v Collice, 41 NY2d 906). We perceive no abuse of sentencing discretion. We have reviewed and rejected defendant’s remaining arguments. Concur — Sullivan, J. P., Nardelli, Mazzarelli, Andrias and Saxe, JJ.